
	
		II
		110th CONGRESS
		1st Session
		S. 1655
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Kennedy (for
			 himself, Mrs. Murray, and
			 Mr. Byrd) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To establish improved mandatory standards to protect
		  miners during emergencies, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Miner Health and Safety
			 Enhancement Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sense of congress.
					Sec. 3. Definitions; references.
					Title I—Actions to Further Protect Underground Miners in the
				Event of an Emergency
					Sec. 101. Enhanced standards to avoid accidents like those at
				the sago, aracoma alma, and darby mines in 2006.
					Sec. 102. Inspections and inspectors.
					Sec. 103. Enhancing operator and owner incentives to avoid
				serious risks to miners.
					Sec. 104. Facilitating the prompt initiation of rescue and mine
				recovery efforts.
					Sec. 105. Accident and incident investigations.
					Sec. 106. Approval and research priorities.
					Title II—Actions Required to Fulfill the Intent of the Federal
				Mine Safety and Health Act of 1977
					Sec. 201. Revising health standards set pursuant to the 1977
				Act.
					Sec. 202. Regulatory priorities and process.
					Sec. 203. Clarifications of intent in the 1977 Act.
					Sec. 204. Federal licensing.
				
			2.Sense of
			 congressIt is the sense of
			 Congress that—
			(1)while the Mine
			 Improvement and New Emergency Response Act of 2006 (Public Law 109–236) was an
			 essential first step in addressing the many health and safety hazards that
			 miners still face, supplemental action is necessary and feasible to better
			 protect miners in coal and other mines; and
			(2)whereas the
			 Secretary of Labor has failed in recent years to adequately fulfill the
			 Secretary’s obligations under the Federal Mine Safety and Health Act of 1977
			 (30 U.S.C. 801 et seq.), additional Congressional intervention is
			 needed.
			3.Definitions;
			 references
			(a)DefinitionsAs
			 used in this Act—
				(1)the
			 term Secretary refers to the Secretary of Labor; and
				(2)any other term
			 used in this Act that is defined in section 3 of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 802) shall have the meaning given the term in
			 such section.
				(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 801 et
			 seq.).
			IActions to Further
			 Protect Underground Miners in the Event of an Emergency
			101.Enhanced
			 standards to avoid accidents like those at the sago, aracoma alma, and darby
			 mines in 2006
				(a)Post accident
			 communicationsSection
			 316(b)(2)(F)(ii) (30 U.S.C. 876(b)(2)(F)(ii)) is amended—
					(1)by striking
			 Not later than and inserting the following:
						
							(II)Additional
				requirementsNot later
				than
							;
				and
					(2)by inserting after
			 the clause designation and heading the following:
						
							(I)Initial
				RequirementsNot later than 120 days after the enactment of the
				Miner Health and Safety Enhancement Act of
				2007, a plan shall, to be in approved status, provide for a post
				accident communication system between underground and surface personnel, and
				for an electronic tracking system permitting surface personnel to determine the
				location of any persons trapped underground, that utilizes a system at least as
				effective as a leaky feeder type communication and tracking
				system. These systems shall be hardened to the extent possible
				to ensure, to the greatest extent possible, their survivability in the event of
				a mine disaster. In addition, to be in approved status, an emergency response
				plan must be revised promptly to incorporate new technology that the National
				Institute for Occupational Safety and Health certifies can be added to the
				existing system to improve its ability to facilitate post-accident
				communication with or tracking of miners. No miner shall be disciplined based
				solely on information obtained from an electronic communications and tracking
				system.
							.
					(b)Underground
			 refugesSection 316(b)(2)(E)
			 (30 U.S.C. 876(b)(2)(E)) is amended by adding at the end the following:
					
						(vi)Final regulationsNot later than June 15, 2008, the Secretary
				shall issue final regulations, consistent with the design criteria recommended
				by the National Institute for Occupational Safety and Health under section 12
				of the MINER Act, requiring the installation of rescue chambers in the working
				areas of underground coal
				mines.
						.
				(c)Improvements to
			 seals, ventilation controls, and rock dusting To limit the damage from
			 explosions
					(1)RepealThe
			 Mine Improvement and New Emergency Response Act of 2006 (30 U.S.C. 801 note) is
			 amended by striking section 10 and redesignating sections 11 through 14 as
			 sections 10 through 13, respectively.
					(2)SealsSection
			 303(z) of the Mine Safety and Health Act (30 U.S.C. 863(z)) is amended by
			 adding at the end the following:
						
							(4)Not later than December 15, 2007, the
				Secretary shall issue final rules regarding approval, design, construction,
				inspection, maintenance, and monitoring of underground coal mine seals. The
				Secretary shall inspect all seals under construction after that date, during at
				least part of their construction, to ensure the mine operator is complying with
				the approved seal plan, and shall develop an inspection protocol for this
				purpose. Except as otherwise provided by this paragraph, these regulations
				shall implement the recommendations of the National Institute for Occupational
				Safety and Health. The regulations shall require that all areas of the mine
				sealed after June 15, 2007, shall be monitored. Monitoring of seals shall be
				done both by—
								(A)sampling through at least 1 seal in
				each bank of seals; and
								(B)sampling through a sufficient number
				of boreholes from the surface to the sealed areas underground to effectively
				determine the gas concentrations within the
				area.
								.
					(3)Ventilation
			 controlsSection 303(c) (30 U.S.C. 863(c)) is amended by
			 inserting at the end the following new paragraph:
						
							(4)Not later than 1 year after the date
				of enactment of the Miner Health and Safety
				Enhancement Act of 2007, the Secretary shall publish interim
				final regulations to enhance the survivability of underground mine ventilation
				controls. The Secretary shall require that brattice walls, overcasts,
				undercasts, regulators, and all other ventilation structures be constructed
				using solid concrete blocks laid wet and sealed with an appropriate bonding
				agent on at least the side subjected to the velocity of the intake air coursing
				through the
				entry.
							.
					(4)Rock
			 dustingSection 304(d) (30 U.S.C. 864) is amended by adding at
			 the end the following: Not later than June 15, 2009, the National
			 Institute for Occupational Safety and Health shall issue recommendations as to
			 whether changes to these requirements are necessary to ensure an equivalent
			 level of protection in light of any changes to the size and composition of coal
			 dust since these requirements were established, and the Secretary of Labor
			 shall take appropriate action, including the issuance of an emergency temporary
			 standard if warranted, to respond to these recommendations..
					(d)Limiting
			 conveyor belt risks
					(1)Flame resistant
			 conveyor beltsSection 311(h) is amended by adding at the end the
			 following: Not later than December 31, 2007, the Secretary shall publish
			 interim final regulations to ensure that all conveyor belts in use in
			 underground coal mines are replaced, as soon as practicable, with belts that
			 can meet the flame resistance requirements recommended by the National
			 Institute for Occupational Safety and Health. Any conveyor belt installed in a
			 coal mine after December 31, 2008, shall meet the flame resistance requirements
			 recommended by the National Institute for Occupational Safety and Health. Such
			 action by the Secretary shall not diminish in any way the obligation of the
			 Secretary to take appropriate additional action under this Act following
			 completion of the reports by the Technical Study Panel, pursuant to section
			 514..
					(2)Belt
			 airSection 303(y) (30 U.S.C. 863(y)) is amended by adding at the
			 end the following:
						
							(3)Not later than June 20, 2008, the
				Secretary shall revise the regulations prescribed pursuant to this section to
				require, in any coal mine, regardless of the date on which the coal mine was
				opened, that belt haulage entries not be used to ventilate active working
				places.
							(4)No proposed plan, or proposed
				modification, that utilizes belt haulage entries to ventilate active working
				places shall be approved after the date of enactment of the
				Miner Health and Safety Enhancement Act of
				2007. Plans that have been approved by the Secretary prior to the
				date of enactment of the Miner Health and
				Safety Enhancement Act of 2007 that permit the use of belt-air to
				ventilate active working places in a mine are permitted to remain in use to
				complete current mining up until the date of issuance of the regulation
				required pursuant to subsection (3).
							(5)Nothing in this subsection shall
				limit the obligation of the Secretary to take appropriate additional action
				under this Act following completion of the reports by the Technical Study
				Panel, pursuant to section
				514.
							.
					(e)Pre-shift review
			 of mine conditionsSection 303(d) (30 U.S.C. 863(d)) is amended
			 by adding at the end the following new paragraph:
					
						(3)Not later than 90 days after the date
				of enactment of the Miner Health and Safety
				Enhancement Act of 2007, each mine operator shall be required to
				implement a communication program at each of the operator's facilities to
				insure management and miners entering the operation at the start of their shift
				are aware of the current conditions of the mine in general and their specific
				workplace in particular. In an effort to facilitate these communications, all
				agents of the operator who are responsible for ensuring the safe and healthful
				working conditions at the mine, including mine foremen, assistant mine foremen,
				and mine examiners, shall, upon exiting the mine or workplace, meet with their
				counterparts on the oncoming shift to verbally update their counterparts on the
				conditions such agents observed during their shift, including any conditions
				that are abnormal or hazardous. Prior to entering the mine or other workplace,
				the oncoming agent of the operator shall meet with all members of the crew that
				the agent is responsible for and inform the crew of the general conditions at
				the operation and in their specific work area. This process shall be completed
				prior to the start of each shift at the operation and recorded in a book
				designated for that purpose and available for inspection by all interested
				parties. In the event the operation is idle prior to the start of any shift,
				the agent of the operator shall meet with the individual or individuals who
				were responsible for examining the mine to obtain the necessary
				information.
						.
				(f)Atmospheric
			 monitoring systemsSection 317 (30 U.S.C. 877) is amended by
			 adding at the end the following:
					
						(u)Not later than May
				1, 2008, an operator of an underground mine shall install atmospheric
				monitoring systems in all underground areas where miners normally work and
				travel that provide real-time information regarding methane levels, carbon
				monoxide levels, oxygen levels, air flow, smoke, and temperature, and that can,
				to the maximum extent possible, withstand explosions and
				fires.
						.
				(g)Methane
			 monitorsSection 303(h) (30 U.S.C. 863(h)) is amended by
			 redesignating paragraph (2) as paragraph (3), and inserting after paragraph (1)
			 the following new paragraph:
					
						(2)Each miner who may be working alone
				for part of a shift shall be equipped with a multi-gas detector that measures
				current levels of methane, oxygen, and carbon
				monoxide.
						.
				(h)Lightning
					(1)administrative
			 actionSection 307 (30 U.S.C. 867) is amended by adding at the
			 end the following:
						
							(f)In the event
				lightning is present in or around a mining operation, mine operators who cannot
				fully protect their miners from the effects of lightning through grounding and
				other engineering controls shall use appropriate administrative controls to do
				so, including withdrawal of miners from all underground areas of the mine.
				Failure to take appropriate administration action shall be treated as a
				significant and substantial violation of the this Act. Miners withdrawn as a
				result of this action shall suffer no loss in pay or other
				compensation.
							.
					(2)RecommendationsNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall contract with the National Academy
			 of Science to provide, to the Secretary and to Congress, recommendations
			 on—
						(A)actions that need
			 to be taken to strengthen existing requirements in law or regulations to ensure
			 that miners are protected, to the fullest extent permitted, from potential
			 damage that could be generated because of lightning strikes near a mine;
						(B)recommendations
			 for adopting any existing technology to the mining environment; and
						(C)research needed
			 for improved technology.
						(i)SCSR inspection
			 programThe Secretary shall—
					(1)establish a
			 program to randomly remove and have tested at least 5 percent of the field
			 samples of each model of self-rescue device used in an underground coal mine no
			 less frequently than every 6 months, in order to ensure that the self-rescue
			 devices in coal mine inventories are working in accordance with the approval
			 criteria for such devices, and mine operators shall be responsible for the
			 costs to replace required self-rescue devices taken from their operation by the
			 Secretary for random testing;
					(2)require a
			 manufacturer of a self-rescue device and the mine operator who owns a device
			 to—
						(A)contact the
			 Secretary immediately upon notification of any potential problem with any such
			 device; and
						(B)provide a copy of
			 such notice to the representative of miners at the affected operation;
			 and
						(3)notify immediately
			 all operators of underground coal mines if the Secretary detects or is advised
			 of any problems with the self-rescue devices.
					(j)Application to
			 underground metal and nonmetal minesThe Secretary shall promptly
			 establish an advisory committee to provide recommendations as to the need to
			 revise the regulations applicable to underground metal and nonmetal mines to
			 ensure that miners in such mines are as protected in emergency situations as
			 will be underground coal miners following the full implementation of the Mine
			 Improvement and New Emergency Response Act of 2006, the provisions of this Act,
			 and related actions by the Secretary. The advisory committee shall be
			 established pursuant to the Federal Advisory Committee Act, and shall provide
			 recommendations to the Secretary and to Congress not later than 21 months after
			 the date of enactment of this Act, including recommendations as to any action
			 by Congress that could facilitate the goal of providing equivalent protections
			 to miners in underground metal and nonmetal mines.
				102.Inspections and
			 inspectors
				(a)Authority of
			 inspectorsSection 103 (30 U.S.C. 813) is amended—
					(1)in subsection (a), by adding at the end the
			 following: No person shall limit or otherwise prevent the Secretary from
			 entry on a coal or other mine, or interfere with the Secretary’s inspection
			 activities, investigative activities, or rescue or recovery
			 activities.; and
					(2)in subsection
			 (k)—
						(A)by striking
			 , when present,; and
						(B)by adding at the
			 end the following: In the event of any accident occurring in a coal or
			 other mine, where rescue and recovery work is necessary, the Secretary or an
			 authorized representative of the Secretary shall take whatever action the
			 Secretary determines appropriate to protect the life of any person, and may
			 supervise and direct the rescue and recovery activities in such
			 mine..
						(b)Transition to a
			 new generation of inspectorsSection 505 (30 U.S.C. 954) is
			 amended—
					(1)by striking
			 The Secretary the first place it appears and inserting
			 (a) The Secretary; and
					(2)by
			 adding at the end the following:
						
							(b)Not later than 270
				days after the date of enactment of the Miner
				Health and Safety Enhancement Act of 2007, the Secretary shall
				establish a Master Inspector program to ensure that the most experienced and
				skilled employees in the United States have the incentive, in terms of
				responsibilities and pay, to serve as mine safety and health inspectors in the
				mines of the United States.
							(c)In order to ensure
				that the Secretary has adequate time to provide that a sufficient number of
				qualified and properly trained inspectors of the Mine Safety and Health
				Administration are in place before any inspectors employed as of the date of
				enactment of the Miner Health and Safety
				Enhancement Act of 2007 retire, any ceilings on the number of
				personnel that may be employed by the Administration with respect to mine
				inspectors are abolished for the 5-year period beginning on the date of
				enactment of such Act.
							(d)In the event that,
				notwithstanding the actions taken by the Secretary to hire and train qualified
				inspectors, the Secretary is temporarily unable, at any time during the 5-year
				period beginning on the date of enactment of the
				Miner Health and Safety Enhancement Act of
				2007, to employ the number of inspectors required to staff all
				district offices devoted to coal mines at the offices’ highest historical
				levels without transferring personnel from supervisory or plan review
				activities or diminishing current inspection resources devoted to other types
				of mines, the Administration is authorized to hire retired inspectors on a
				contractual basis to conduct mine inspections, and the retirement benefits of
				such retired inspectors shall not be reduced as a result of such temporary
				contractual employment.
							(e)During the 5-year
				period beginning on the date of enactment of the
				Miner Health and Safety Enhancement Act of
				2007, the Secretary shall issue a special report to the
				appropriate committees of Congress each year, or at such more frequent
				intervals as the Secretary or any such committee may consider appropriate,
				providing information about the actions being taken under this section, the
				size and training of the inspector workforce at the Administration, the level
				of enforcement activities, and the number of requests by individual operators
				of mines for compliance
				assistance.
							.
					103.Enhancing
			 operator and owner incentives to avoid serious risks to miners
				(a)Pattern of
			 violations
					(1)Prompt
			 identification of patternNot later than 3 months after the date
			 of enactment of this Act, the Secretary shall revise the regulations issued by
			 the Secretary under section 104(e) of the Federal Mine Safety and Health Act of
			 1977 (30 U.S.C. 814(e)) as in effect on the day before such date of enactment,
			 so that the regulations provide that—
						(A)when a potential
			 pattern of violations is identified by any inspector or district manager of the
			 Administration, the operator of the coal or other mine and the authorized
			 representative of miners for the mine shall be notified by the inspector or
			 district manager not later than 10 days after such identification; and
						(B)after receiving
			 the notification described in subparagraph (A), the appropriate official of the
			 Mine Safety and Health Administration shall promptly review any such potential
			 pattern of violations and, not later than 45 days after receiving such
			 notification, make a final decision as to whether a citation for a violation of
			 section 104(e) of such Act should be issued in light of the gravity of the
			 violations and the operator’s conduct in connection therewith.
						(2)Identification
			 of patternSection 104(e)(1) (30 U.S.C. 814(e)(1)) is amended by
			 inserting after the first sentence the following: In determining whether
			 a pattern of violations exists, the Secretary shall give due consideration to
			 all relevant information, such as the gravity of the violations, operator
			 negligence, history of violations, the number of inspection shifts the
			 Secretary or the agents of the Secretary have spent at the operation, and the
			 frequency of violations per number of inspection days spent at the
			 operation..
					(3)Termination of
			 patternSection 104(e)(3) (30
			 U.S.C. 814(e)(3)) is amended by adding at the end the following: In
			 addition, if an operator subject to paragraphs (1) and (2) demonstrates
			 objective evidence that the operator is correcting the problems that gave rise
			 to the pattern of violations, and the violation frequency rate for such
			 operator declines significantly for a period of 180 days, the withdrawal order
			 provisions of paragraphs (1) and (2) shall no longer apply..
					(4)Fine for a
			 pattern of violationsSection 110 (30 U.S.C. 820) is
			 amended—
						(A)by redesignating
			 subsections (i) through (l) as subsections (j) through (m), respectively;
			 and
						(B)by inserting after
			 subsection (h) the following:
							
								(i)(1)If the Secretary
				determines that a pattern of violations under section 104(e) exists, the
				Secretary shall assess a penalty, in addition to any other penalty authorized
				in this Act for a violation of such section, of not less than $50,000 nor more
				than $250,000. All operators of the mine, including any corporate owners, shall
				be jointly and severally liable for such penalty. The amount of the assessment
				under this paragraph shall be designed to ensure a change in the future conduct
				of the operators and corporate owners of such mine with respect to mine safety
				and health, given the overall resources of such operators. Notwithstanding
				subsection (k) or section 113, a penalty assessed by the Secretary under this
				paragraph may not be reduced by the Commission.
									(2)In addition to the authority to
				withdraw miners from an area of a coal or other mine pursuant to section
				104(e), the Secretary shall withdraw all miners from the entire mine when any
				pattern of violations has been determined to exist under such section, until
				such time as the Secretary certifies that all identified violations have been
				corrected and the operator has agreed to abide by a written plan approved by
				the Administration to ensure that such a pattern of conduct will not
				recur.
									.
						(b)Notification of
			 abatementSection 104(b) (30 U.S.C. 814(b)) is amended—
					(1)by
			 redesignating paragraphs (1) and (2) as subparagraphs (A) and (B),
			 respectively;
					(2)by striking
			 If, and inserting the following:
						
							(2)If,
							;
					(3)by inserting after
			 the subsection designation the following:
						
							(1)An operator issued a citation
				pursuant to subsection (a) shall notify the Secretary that the operator has
				abated the violation involved. If such operator fails to provide such a notice
				to the Secretary within the abatement time as provided for in the citation, the
				Secretary shall issue an order that requires the operator (or the agent of the
				operator) to immediately cause all persons, except those persons referred to in
				subsection (c), to be withdrawn from, and to be prohibited from entering, such
				area as the Secretary determines until an authorized representative of the
				Secretary determines that such violation has been
				abated.
							.
					(c)Failure to
			 timely pay penalty assessmentsSection 105(a) (30 U.S.C. 815(a))
			 is amended by striking the third sentence and inserting the following:
			 The operator shall, not later than 30 days from the receipt of the
			 notification of a citation issued by the Secretary, notify the Secretary that
			 the operator intends to contest the citation or proposed assessment of a
			 penalty and to place in escrow the amount of the proposed assessment. If
			 notification and proof of escrow is not provided to the Secretary, the citation
			 and the proposed assessment of penalty shall be deemed a final order of the
			 Commission and not subject to review by any court or agency. In the event that
			 a mine operator refuses to comply with a final order of the Commission to pay
			 civil monetary penalties and statutory interest, the Secretary shall have the
			 authority to issue an order requiring the mine operator to cease production
			 under such final orders of the Commission have been paid in
			 full.
				(d)Maximum and
			 minimum penaltiesSection 110(a)(1) (30 U.S.C. 820(a)(1)) is
			 amended by striking more than $50,000 for each such violation.
			 and inserting less than $500 or more than $100,000 for each such
			 violation, except that, in the case of a violation of a mandatory health or
			 safety standard that could significantly and substantially contribute to the
			 cause and effect of a coal or other mine health or safety hazard, the penalty
			 shall not be less than $1,000 or more than $150,000, for each such
			 violation..
				(e)Factors in
			 assessing penaltiesThe Federal Mine Safety and Health Act of
			 1977 is amended—
					(1)in section
			 105(b)(1)(B)—
						(A)by striking
			 the size of the business of the operator charged and inserting
			 the combined size of the business of the operator and any controlling
			 entity;
						(B)by striking
			 the effect on the operator’s ability to continue in business,;
			 and
						(C)by adding at the
			 end the following: In settling cases, the Secretary shall utilize the
			 same point system as that utilized to propose penalties, so as to ensure
			 consistency in operator penalty assessments.; and
						(2)in
			 section 110(j) (as redesignated by subsection (a)(4)(A))—
						(A)by striking
			 the size of the business of the operator charged and inserting
			 the combined size of the business of the operator and any controlling
			 entity;
						(B)by striking
			 the effect on the operator’s ability to continue in business,;
			 and
						(C)by adding at the
			 end the following: In any review requested by a mine operator, or in
			 settling cases, the Commission shall utilize the same point system as that
			 developed by the Secretary for proposed assessments so as to ensure consistency
			 in operator penalty assessments..
						(f)Civil penalty
			 for interference or discriminationSection 110 (30 U.S.C. 820) is
			 further amended by adding at the end the following:
					
						(m)Civil penalty
				for interference or discriminationAny operator who is found to
				be in violation of section 105(c), or in violation of section 103(a) shall be
				subject to a civil penalty of not less than $10,000 nor more than $100,000 for
				each occurrence of such
				violation.
						.
				(g)Imminent
			 dangerSection 107(a) (30 U.S.C. 817(a)) is amended by inserting
			 after the first sentence the following: For purposes of the preceding
			 sentence, any violation of section 315 or section 316, or regulations issued
			 pursuant to such sections, shall be considered an imminent
			 danger..
				104.Facilitating
			 the prompt initiation of rescue and mine recovery efforts
				(a)Emergency call
			 centerNot later than 30 days after the date of enactment of this
			 Act, the Secretary shall establish, within the Mine Safety and Health
			 Administration, a central communications emergency call center for all coal or
			 other mine operations that shall be staffed and operated 24 hours per day, 7
			 days per week, by 1 or more employees of the Mine Safety and Health
			 Administration. All calls placed to the emergency call center shall be answered
			 by an individual with adequate experience and training to handle emergency mine
			 situations. A single national phone number shall be provided for this purpose
			 and the Secretary shall ensure that all miners and mine operators are issued
			 laminated cards with emergency call center information.
				(b)Contact
			 informationThe Secretary shall provide the emergency call center
			 with a contact list, updated not less often than quarterly, that
			 contains—
					(1)the contact phone
			 numbers, including the home phone numbers, for the members of each mine rescue
			 team responsible for each coal or other mine;
					(2)the phone numbers
			 for the local emergency and rescue services unit that is located nearest to
			 each mine;
					(3)the contact phone
			 numbers, including the home phone number, for the operator of each mine;
					(4)the contact phone
			 numbers, including the home phone numbers, for the national and district
			 officials of the Mine Safety and Health Administration;
					(5)the contact phone
			 numbers, including the home phone numbers, for the State officials in each
			 State who should be contacted in the event of a mine emergency in such State;
			 and
					(6)the contact phone
			 numbers, including the home phone number, for the authorized representative of
			 the miners at each mine.
					Each mine
			 operator shall ensure that the Secretary is provided with completely current
			 information required to be maintained by the Secretary pursuant to paragraphs
			 (1), (3), and (6).(c)Mine location
			 mapsThe Secretary shall establish, maintain, and keep current,
			 on the Department of Labor’s website, a detailed map or set of maps showing the
			 exact geographic location of each operating or abandoned mine in the United
			 States. Such map or maps shall—
					(1)be presented,
			 through links within the website, in such a way as to make the location of a
			 mine instantly available to the emergency personnel responding to the
			 mine;
					(2)be available to
			 members of the public;
					(3)allow a user to
			 find the geographic location of a particular mine, or the geographic locations
			 of all mines of a particular type in a county, congressional district, State,
			 or other commonly used geographic region; and
					(4)provide the
			 geographic location of any mining waste impoundments, with links to associated
			 emergency contact information and available emergency response plans.
					(d)Required
			 notification of emergencies and serious incidentsSection 103(j)
			 (30 U.S.C. 813(j)) is amended to read as follows:
					
						(j)In the event of
				any accident occurring in any coal or other mine, the operator shall notify the
				Secretary and shall take appropriate measures to prevent the destruction of any
				evidence which would assist in investigating the cause or causes of the
				accident. For purposes of the preceding sentence, the notification required
				shall be provided by the operator within 15 minutes of the time at which the
				operator realizes that the death of an individual at the mine, or an injury or
				entrapment of an individual at the mine which has a reasonable potential to
				cause death, has occurred, or within 1 hour of the time at which the operator
				realizes that any of the following have occurred in the mine:
							(1)A fire.
							(2)A roof fall,
				unplanned inundation, collapse, or unplanned explosion.
							(3)A sudden change in
				mine atmospheric conditions in a sealed area.
							(4)A rib fall that
				impairs ventilation or impedes escape.
							(5)A coal or rock
				outburst that causes the withdrawal of miners.
							(6)The failure of an
				impoundment.
							(7)Damage to hoisting
				equipment in a shaft or slope that endangers an individual.
							(8)Any incident that
				leads to the death, serious injury with a reasonable potential to cause death,
				or entrapment, of a miner.
							(9)Any other
				emergency or incident, as determined in regulations promulgated by the
				Secretary, that needs to be examined in order to determine if the working
				conditions in the mine are
				safe.
							.
				(e)Enhancing the
			 capabilities of mine rescue teamsSection 115(e)(2)(B) (30 U.S.C.
			 825(e)(2)(B)) is amended by adding at the end the following:
					
						(v)The provision of uniform credentials
				to mine rescue team members, support personnel, or vehicles for immediate
				access to any mine site.
						(vi)The plans required at each mine to
				ensure coordination with local emergency response personnel and to ensure that
				such personnel receive adequate training to offer necessary assistance to mine
				rescue teams in the event such assistance is requested. Such local emergency
				response personnel shall not perform the duties of any mine rescue team.
						(vii)Requirements to ensure that operators are
				prepared to facilitate the work of mine rescue teams during an emergency
				by—
							(I)storing necessary equipment in
				locations readily accessible to mine rescue teams;
							(II)providing mine rescue teams with a
				parking and staging area adequate for their needs;
							(III)identifying a space appropriate
				for coordinating emergency communications with the mine rescue team; and
							(IV)identifying and maintaining
				separate spaces for family members, community members, and press to assemble
				during an emergency so as to facilitate communications with these groups while
				ensuring the efforts of the mine rescue teams are not
				hindered.
							.
				(f)Emergency
			 medical response
					(1)AmbulanceNot
			 later than 3 months after the date of enactment of this Act, the Secretary
			 shall promulgate regulations to require mine operators to have, within 20
			 minutes from the site of every coal or other mine, an ambulance or other means
			 of providing emergency medical response in the event of an accident.
					(2)Medical emergency
			 technician trainingThe Secretary shall review the training and
			 availability requirements for medical emergency technicians in effect as of the
			 date of enactment of this Act and shall promptly revise such requirements in
			 any regulations necessary to improve such training and increase the
			 availability of medical emergency technicians.
					(g)Office of miner
			 ombudsmanTitle V is amended by adding at the end the
			 following:
					
						516.Office of Miner
				Ombudsman
							(a)Establishment of
				miner ombudsmanThere shall be established, within the Office of
				the Inspector General of the Department of Labor, the position of Miner
				Ombudsman. The President, by and with the advice and consent of the Senate,
				shall appoint an individual with expertise in mine safety and health to serve
				as the Miner Ombudsman.
							(b)DutiesThe
				Ombudsman shall—
								(1)be primarily
				responsible for ensuring that the rights of miners are upheld to the full
				extent intended in this Act, and the regulations issued under this Act;
								(2)be responsible for
				establishing practices to ensure the confidentiality of the identity of miners,
				and the families or personal representatives of the miners, who contact mine
				operators, authorized representatives of the miners, the Administration, the
				Department of Labor, or others with information about mining conditions that
				may threaten, or have recently threatened, as of the time of the contact, miner
				safety or health, while ensuring that the Administration has the information
				needed to promptly investigate such complaints;
								(3)establish a
				toll-free telephone number and appropriate Internet website to permit
				individuals to confidentially report possible mine mandatory health or safety
				standard violations or concerns;
								(4)collect and
				forward information concerning possible mandatory health or safety standard
				violations or concerns to the appropriate officials of the Administration for
				investigation;
								(5)monitor the
				Secretary's efforts to protect miners who report that their rights under
				section 105(c) have been violated, and report to Congress any recommendations
				that would enhance such rights or protections; and
								(6)carry out public
				outreach and other activities to facilitate the transmission, to the Secretary,
				of information that could help avoid mine accidents.
								(c)AuthorityThe
				Ombudsman shall be forwarded all complaints of operator violations of any
				section of this Act or regulations prescribed under this Act that are reported
				to the Secretary. This shall include complaints submitted in writing, via the
				code-a-phone, or orally, along with all relevant information available
				regarding the complainant. All such information shall be retained in a
				confidential manner pursuant to the Privacy Act of 1974. The Ombudsman shall
				use such information to ensure that miners’ complaints are addressed in a
				timely manner and in compliance with the appropriate statutes and regulations.
				The Ombudsman shall have authority to ensure that all complaints were handled
				in such fashion, and to determine what remedy, if any, was prescribed, and all
				personnel of the Department shall cooperate with requests by the Ombudsman for
				information in this regard.
							(d)Authorization of
				appropriationsThere are hereby authorized to be appropriated to
				the Ombudsman such sums as may be required for the implementation of the duties
				under this section, out of the sums otherwise made available to the
				Administration for its activities. The Ombudsman shall have the authority to
				hire personnel and otherwise provide for the administration of the office of
				the Miner Ombudsman, in accordance with applicable
				law.
							.
				105.Accident and
			 incident investigationsSection 103(b) (30 U.S.C. 813(b) is
			 amended—
				(1)by striking
			 For the purpose and inserting the following:
					
						(2)For the
				purpose;
						;
				(2)by inserting after
			 the subsection designation the following:
					
						(1)Not later than 30 days after the date of
				enactment of the Miner Health and Safety
				Enhancement Act of 2007, the Secretary shall initiate rulemaking
				activity to establish rules on the procedures that will be used to investigate
				mining accidents and incidents, and shall directly contact and solicit the
				participation of—
							(A)individuals identified by the
				Secretary as family members of miners who perished in mining accidents of any
				type during the preceding 10-year period;
							(B)organizations representing
				miners;
							(C)mine rescue teams;
							(D)Federal, State, and local
				investigation and prosecutorial authorities; and
							(E)others whom the Secretary determines
				may have information relevant to this rulemaking.
							Such rules
				shall be issued not later than October 1, 2008, and shall include the
				investigation of any activities of Federal employees that may be relevant to
				such accidents or incidents, and may establish alternative procedures for such
				investigations depending upon such factors as the Secretary determines are
				appropriate. Such rules shall include procedures to ensure that witnesses are
				not coerced, to avoid conflicts of interest in witness representation, and to
				ensure confidentiality if requested by any witness. Such rules shall also
				require that upon completion of an accident or incident investigation, the
				Secretary shall issue findings as to the actions or inactions which resulted in
				the accident or incident, and shall make recommendations as to policy,
				regulatory, enforcement or other changes, including statutory changes, which in
				the judgment of the Secretary's mine safety and health experts would best
				prevent a recurrence of such actions or inactions at other mines, and shall
				promptly make all such findings and recommendations public (except findings and
				recommendations that must be temporarily withheld in connection with a criminal
				referral). Such rules shall further provide that the Secretary shall hold
				appropriate public hearings at the conclusion of the investigation of incidents
				to inform the mining community of the findings and recommendations, and shall
				also provide that the Secretary track the implementation of accident and
				incident investigation recommendations and provide such information annually to
				the Congress.;
				and
				(3)by adding at the
			 end the following:
					
						(3)After an accident or incident and
				upon the timely request of the authorized representative of the miners or the
				families at a mine, the Secretary shall contract with the Chemical Safety and
				Hazard Investigation Board to conduct an independent investigation of the
				accident or incident and provide recommendations to the Secretary. Such
				investigation shall be in addition to any investigation conducted by the
				Secretary, and shall be conducted pursuant to whatever procedures such
				authority determines are appropriate for the investigation. The Secretary shall
				provide such authority with all information and expertise requested, and shall
				pay for such authority to conduct the authority’s investigation, including the
				costs of obtaining the services of independent experts required for any such
				investigation.
						.
				106.Approval and
			 research priorities
				(a)Approval center
			 prioritiesThe Secretary shall expedite the process for approving
			 any—
					(1)self-rescue device
			 that permits the replenishment of oxygen without requiring the device user to
			 remove the device; and
					(2)underground
			 communication device that provides for communication between underground and
			 surface personnel via a wireless two-way medium.
					(b)Technology and
			 mine emergency health and safety research prioritiesIn
			 implementing its research activities in the 5-year period beginning on the date
			 of enactment of this Act, the National Institute for Occupational Safety and
			 Health shall give due consideration to new technologies, and existing
			 technologies that could be adapted for use in underground coal or other mines,
			 that could facilitate the survival of miners in a mining emergency. Such
			 technologies include—
					(1)self-contained
			 self-rescue devices capable of delivering enhanced performance;
					(2)improved battery
			 capacity and common connection specifications to enable emergency communication
			 devices for miners to be run from the same portable power source as a headlamp,
			 continuous dust monitor, or other device carried by a miner;
					(3)improved
			 technology for assisting mine rescue teams, including devices to enhance vision
			 during rescue or recovery operations;
					(4)improved
			 technology, and improved protocols for the use of existing technologies, to
			 enable conditions underground to be assessed promptly and continuously in
			 emergencies, so as to facilitate the determination by appropriate officials of
			 the instructions to provide both to miners trapped underground and to mine
			 rescue teams and others engaged in rescue efforts;
					(5)improvements to
			 underground mine ventilation controls separating mine entries to be more
			 resistant to mine fires and explosions, particularly in those entries used for
			 miners escapeways;
					(6)mine-wide
			 monitoring systems and strategies that can monitor mine gases, oxygen, air
			 flows, and air quantities at strategic locations throughout the mine that would
			 be functional during normal mining operations and following mine fires,
			 explosions, and roof falls, including systems utilizing monitoring sensors that
			 transfer data to the mine surface and the installation of tubing to draw mine
			 gas samples that are distributed throughout the mine and can quickly deliver
			 samples to the mine surface; and
					(7)protective
			 strategies for the placement of equipment, cables, and devices that are to be
			 utilized during mine emergencies, such as communication systems, oxygen
			 supplies, and mine atmosphere monitoring systems, to protect them from mine
			 fires, roof falls, explosions, and other damage.
					IIActions Required
			 to Fulfill the Intent of the Federal Mine Safety and Health Act of
			 1977
			201.Revising health
			 standards set pursuant to the 1977 Act
				(a)Respirable dust;
			 respirable silica dustSection 202 (30 U.S.C. 842) is amended to
			 read as follows:
					
						202.Dust standard and respiratory equipment(a)(1)Effective on the date
				of enactment of the Miner Health and Safety
				Enhancement Act of 2007, each mine operator shall continuously
				maintain the concentration of respirable dust in the mine atmosphere during
				each shift to which each miner in the active workings of such mine is exposed
				at or below a time-weighted average of 1.00 milligrams of respirable dust per
				cubic meter of air averaged over 10 hours or its dose-equivalent for a shorter
				or longer period of time. For purposes of this paragraph, a “dose-equivalent”
				means the amount of dust that a miner would inhale during the miner's work
				shift as if the miner was working for ten hours, and the term “shift” means
				portal-to-portal for coal miners and bank to bank for other
				miners.
								(2)At regular intervals to be prescribed
				by the Secretary and the Secretary of Health and Human Services, the Secretary
				will take accurate samples of the amount of respirable dust in the mine
				atmosphere to which each miner in the active workings of such mine is exposed
				in order to determine compliance with the requirements of paragraph (1). In
				addition, the Secretary shall cause to be made such frequent spot inspections
				as the Secretary determines appropriate of the active workings of coal mines
				for the purpose of obtaining compliance with the provisions of this title. All
				samples by the Secretary shall be taken by a personal dust monitor that
				measures, records, and displays the concentration of respirable dust to which
				the miner wearing the device is exposed, and shall include the sampling of
				areas, occupations, or persons. For the purposes of determining compliance with
				the exposure limit for respirable dust, only a single sample shall be required
				to determine non-compliance, and there shall be no adjustment for measurement
				error in the measured level of respirable dust.
								(3)Each operator of a coal mine shall
				take accurate samples of the amount of respirable dust in the mine atmosphere
				to which each miner in the active workings of such mine is exposed to identify
				sources of exposure so that the operator can take corrective action and assure
				that the exposure of each mine is below the exposure limit. Under the
				provisions of this Act, all such samples shall be taken by a personal dust
				monitor that measures, records, and displays the concentration of respirable
				dust to which the miner wearing the device is exposed. The results of such
				sampling shall be transmitted to the Secretary in a manner established by the
				Secretary, and recorded by the Secretary in a manner that will assure
				application of the provisions of this section.
								(4)Each miner shall be equipped with a
				personal dust monitor that measures, records, and displays the concentration of
				respirable dust to which the miner wearing the device is exposed. Each miner
				shall be permitted to adjust the miner's work activities whenever necessary to
				keep the miner's exposure to respirable coal dust, as measured, recorded, and
				displayed by such device, at all times at or below the permitted
				concentration.
								(b)Effective on the
				date of enactment of the Miner Health and
				Safety Enhancement Act of 2007, each operator shall continuously
				maintain the concentration of respirable silica dust in the mine atmosphere
				during each shift to which each miner in the active workings of such mine is
				exposed at or below a time-weighted average of 0.05 milligrams of respirable
				silica dust per cubic meter of air averaged over ten hours or its
				dose-equivalent for a shorter or longer period of time. For the purposes of
				this subsection, compliance shall be determined by the sampling of areas,
				occupations or persons, only a single sample shall be required to determine
				non-compliance, and there shall be no adjustment for measurement error in the
				measured level of respirable silica dust. For the purposes of this subsection,
				a dose-equivalent means the amount of dust that a miner would
				inhale during the miner's work shift as if the miner were working for ten
				hours, and the term shift means portal-to-portal and includes all
				the time a miner is at work.
							(c)Respiratory
				equipment approved by the Secretary and the Secretary of Health and Human
				Services shall be made available to all persons whenever exposed to
				concentrations of respirable dust or silica in excess of the levels required to
				be maintained under this section. Use of respirators shall not be substituted
				for environmental control measures in the active workings. Each operator shall
				maintain a supply of respiratory equipment adequate to deal with occurrences of
				concentrations of respirable dust and silica in the mine atmosphere in excess
				of the levels required to be maintained under this section.
							(d)Each operator
				shall report and certify to the Secretary at such intervals as the Secretary
				may require as to the conditions in the active workings of the coal mine,
				including, the average number of working hours worked during each shift, the
				quantity and velocity of air regularly reaching the working faces, the method
				of mining, the amount and pressure of the water, if any, reaching the working
				faces, and the number, location, and type of sprays, if any,
				used.
							.
				(b)Air
			 contaminantsSection 101 (30 U.S.C. 811) is amended by adding at
			 the end the following:
					
						(f)Notwithstanding the other requirements of
				this section, not later than 30 days of the enactment of the
				Miner Health and Safety Enhancement Act of
				2007, the National Institute for Occupational Safety and Health
				shall forward to the Secretary its Recommended Exposure Limits (RELs) for
				chemical and other hazards to miners, along with the research data and other
				necessary information. Not later than 30 days after the receipt of this
				information, the Secretary shall require the Administration to adopt such
				recommended exposure limits as the Permissible Exposure Limits (PELs) for
				application in the mining industry. The National Institute for Occupational
				Safety and Health shall annually submit to the Secretary any additional or
				revised recommended exposure limits for all hazardous substances utilized in
				the mining industry, and the Secretary shall be obligated to adopt such
				exposure limits as PELs for application in the mining industry not later than
				30 days after receipt of such information. Nothing in this subsection shall
				limit the ability of the National Institute for Occupational Safety and Health
				to make such recommendations more frequently than 1 time per year, nor limit
				the Administration from establishing requirements for chemical and other
				substances in the mining industry that are more comprehensive and protective
				than those established pursuant to this subsection and in accordance with the
				other requirements of this
				section.
						.
				202.Regulatory
			 priorities and process
				(a)AsbestosSection
			 101 (30 U.S.C. 811) is further amended by adding at the end the
			 following:
					
						(g)The health
				standard for asbestos established by the Occupational Safety and Health
				Administration that is set forth in section 1910.1001 of title 29, Code of
				Federal Regulations, or any subsequent revision of that regulation, shall be
				adopted by the Administration for application in the mining industry not later
				than 30 days after the date of enactment of the
				Miner Health and Safety Enhancement Act of
				2007.
						.
				(b)Hazard
			 communicationSection 101 (30 U.S.C. 811) is further amended by
			 adding at the end the following:
					
						(h)Unless and until
				there is additional rulemaking pursuant to the requirements of this section,
				the Secretary is directed to apply the provisions of the interim final rule of
				October 3, 2000, concerning hazard communication in lieu of the final rule of
				June 21, 2002, concerning hazard
				communication.
						.
				(c)Assessment on
			 program operations of cumulative impact of external requirements added since
			 1977The Secretary shall request the National Academy of Sciences
			 to conduct a study of the impact on the mine safety and health responsibilities
			 of the Department of Labor of various statutes, executive orders, and memoranda
			 applicable to the issuance of rulemaking and guidance and to enforcement. The
			 study shall include an assessment of the Equal Access to Justice Act, the
			 Regulatory Flexibility Act, the Small Business Regulatory Enforcement Fairness
			 Act of 1996, the Data Quality Act, the Paperwork Reduction Act of 1985, the
			 Unfunded Mandates Reform Act of 1995, the Federal Advisory Committee Act, the
			 Congressional Review Act, Executive Order 12866, Executive Order 13422, and
			 memoranda from the Office of Management and Budget on guidance, risk assessment
			 and cost analysis. The Secretary shall request that the National Academy of
			 Sciences consult widely with experts in administrative law and other
			 disciplines knowledgeable about such requirements, and to quantify to the
			 extent possible the costs to miners of the aforementioned requirements. The
			 Secretary shall further request that recommendations be included in the report,
			 and request that such report and recommendations be completed, and copies
			 forwarded to the Congress, not later than 21 months after the effective date of
			 this Act.
				203.Clarifications
			 of intent in the 1977 ActThe
			 Federal Mine Safety and Health Act of 1977 is amended—
				(1)in section 3(d) (30 U.S.C. 802)—
					(A)by inserting
			 mineral before owner;
					(B)by inserting
			 mineral before lessee;
					(C)by striking
			 or any independent and inserting and any
			 independent; and
					(D)by inserting
			 before the semicolon the following: , and no operator may by contract or
			 other agreement limit any liability under this Act through transfer of any
			 responsibilities to another person;
					(2)in section 103 (30 U.S.C. 813)—
					(A)in subsection (b),
			 as amended by section 105 of this Act—
						(i)by striking the first sentence of paragraph
			 (2) (as designated by section 105 of this Act) and inserting the
			 following:
							
								For the purpose of enabling the
			 Secretary to perform the functions under this Act, the Secretary
			 may—(A)after notice, hold public hearings;
				and
								(B)sign and issue subpoenas for the
				attendance and testimony of witnesses and the production of relevant data,
				papers, books, documents and items of physical evidence, and administer oaths,
				whether or not in connection with a public
				hearing.
								;
				and
						(ii)in the last sentence of paragraph (2) (as
			 designated by section 105 of this Act), by striking documents
			 and inserting data, papers, books, documents, and items of physical
			 evidence; and
						(B)in subsection (h),
			 in the first sentence, by striking information and inserting
			 data, papers, books, documents, and items of physical
			 evidence;
					(3)in section 104 (30
			 U.S.C. 814)—
					(A)in subsections
			 (d)(1), (e)(1), (e)(2), (e)(3), and (e)(4), as amended by this Act, by
			 inserting or any provision of this Act after
			 standard or standards each time either such term
			 appears; and
					(B)in subsection
			 (d)(1), as amended by this Act, by striking , while the conditions
			 created by such violation do not cause imminent danger,;
					(4)in section 105 (30
			 U.S.C. 815)—
					(A)in subsection (a),
			 in the first sentence, by striking , within a reasonable time after the
			 termination of such inspection or investigation,; and
					(B)by adding at the
			 end the following:
						
							(e)Attorneys
				representing the Secretary are authorized to contact any miner or
				non-managerial employee of a mine operator for the purposes of carrying out the
				Secretary’s functions under this Act and no attorney representing the Secretary
				shall be disbarred or disciplined by any State bar or State court for making
				such contacts. No attorney representing a mine operator in a matter under this
				Act may concurrently represent individual miners in the same
				matter.
							;
				and
					(5)in section 110 (30
			 U.S.C. 820)—
					(A)in subsection
			 (b)(2), by striking under and inserting of subsections
			 (a) through (h) of; and
					(B)in subsection (c)—
						(i)by
			 striking Whenever a corporate operator and inserting
			 Whenever a mine operator;
						(ii)by
			 striking safety standard and inserting safety standard or
			 requirement of this Act;
						(iii)by
			 inserting partner, owner, after director,;
			 and
						(iv)by
			 striking such corporation and inserting such mine
			 operator.
						204.Federal
			 licensingThe Secretary shall
			 promptly establish an advisory committee to provide recommendations as to
			 whether the Federal Mine Safety and Health Act of 1977 should provide for
			 Federal licensing of mines, mine operators, mine controllers, or various mine
			 personnel in order to ensure that those engaged in mining activities are not
			 frequent violators of safety and health requirements. The advisory committee
			 shall—
				(1)be established pursuant to the Federal
			 Advisory Committee Act;
				(2)conduct a review of existing State
			 licensing requirements and assess their effectiveness; and
				(3)provide its recommendations to Congress not
			 later than 2 years after the date of enactment of this Act.
				
